       Case 3:20-cv-00292-FM Document 5 Filed 12/17/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               El PASO DIVISION
                                                                              2II2IIOECI7
                                                                                              /1
                                                      §
BRANDON CALLIER,                                      §
                                                                                                   I
                                                      §
                               Plaintiff,             §
                                                      §
               v.                                     §               EP-20-CV-0292
                                                      §
SKYHIGH FUNDING, LLC, a New York                      §
Limited Liability Company, and ERIC                   §
VIGDOROV                                              §
                            Defendants.               §
                                                      §




            PLAINTIFF'S NOTICE OF SETTLEMENT IN PRINCIPLE
                    AND MOTION TO VACATE ALL DEADLINES

        The parties respectfully notify the Court that the parties have agreed in principle
to settle the above-captioned matter. Plaintiff and the Defendants' counsel are in the
process of preparing and finalizing the Settlement Agreement and Stipulated Dismissal
("Agreement"). The parties intend to file the Agreement as soon as practicable, but
respectfully request that the parties are given 30 days to file the said Agreement.
Accordingly, Plaintiff respectfully requests that the Court vacate all deadlines related to
the above-captioned matter.

December 17, 2020

                                       Respectfully submitted,



                                             1
                                       Brandon Callier
                                       Plaintiff, Pro-se
                                       6336 Franklin Trail
                                       El Paso, TX 79912
       Case 3:20-cv-00292-FM Document 5 Filed 12/17/20 Page 2 of 3




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               El PASO DIVISION

                                                      §
BRANDON CALLIER,                                      §
                                                      §
                               Plaintiff,             §
                                                      §
               v.                                     §               EP-20-CV-0292
                                                      §
SKYHIGH FUNDING, LLC, a New York                      §
Limited Liability Company, and ERIC                   §
VIGDOROV                                              §
                            Defendants.               §
                                                      §



                                   [PROPOSED] ORDER

       Upon consideration of Plaintiff's Notice of Settlement in Principle and Motion To

Vacate All Deadlines, it is this            day of ________, 2020,

       ORDERED that Plaintiffs Notice of Settlement In Principle and Motion To

Vacate All Deadlines be and is hereby GRANTED; and it is

       ORDERED that the parties have up to and include January 18, 2020, to file a

Stipulated Settlement Agreement and Dismissal; and it is

       FURTHER ORDERED that all deadlines in the above-captioned case is hereby

VACATED.




SO ORDERED




                                       United States District Judge
        Case 3:20-cv-00292-FM Document 5 Filed 12/17/20 Page 3 of 3




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               El PASO DIVISION

                                                     §
BRANDON CALLIER,                                     §
                                                     §
                              Plaintiff,             §
                                                     §
               v.                                    §                EP-20-CV-0292
                                                     §
SKYHIGH FUNDING, LLC, a New York                     §
Limited Liability Company, and ERIC                  §
VIGDOROV                                             §
                            Defendants.              §
                                                     §



                                  Certificate of Service

I hereby certify a true copy of the foregoing was mailed to the   Defendant's attorney in
this case:




December 17, 2020

                                      Respectfully submitted,




                                      Brandon Callier
                                      Plaintiff, Pro-se
                                      6336 Franklin Trail
                                      El Paso, TX 79912
